Case 19-01576      Doc 7    Filed 01/24/19 Entered 01/24/19 13:46:48            Desc Main
                               Document    Page 1 of 4



                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
In Re:                             ) Chapter 11
                                   )
Elanar Construction Co.,           )
                                   ) Judge Timothy A. Barnes
Debtor/Debtor-in-Possession.       )
                                   ) Case No. 19-01576

                                NOTICE OF MOTION

TO: ATTACHED SERVICE LIST

        PLEASE TAKE NOTICE that on the 29th day of January, 2019, at 10:00 a.m.,
or soon thereafter as counsel can be heard, I shall appear before the Honorable Timothy
A. Barnes, Bankruptcy Judge, in the room usually occupied by him as Courtroom 744 in
the United States Bankruptcy Court in the Everett McKinley Dirksen Federal Building,
219 S. Dearborn Street, Chicago, Illinois, or before any other Judge who may be sitting in
his place and stead and shall present the Motion of Debtor for Extension of Time to
File Schedules and Statement of Financial Affairs, a copy of which is attached hereto
and herewith served upon you, and shall pray for the entry of an Order in compliance
therewith.

       AT WHICH TIME and place you may appear if you so see fit.

                                                     /s/Arthur G. Simon

                            CERTIFICATE OF SERVICE

        The undersigned, being first duly sworn on oath deposes and states that he caused
a copy of the foregoing Notice and attached Motion, to be served on all parties listed on
the attached Service List via the Court’s Electronic Registration (ECF) (where indicated),
via facsimile (where indicated), via email (where indicated) and via First Class U.S. Mail,
properly addressed and postage pre-paid (where indicated) on the 24th day of January,
2019.

                                             By:     /s/Arthur G. Simon
                                                      One of its attorneys
Attorneys for Debtor
Arthur G. Simon (Atty. No. 03124481)
David L. Kane (Atty No. 6277758)
Crane, Simon, Clar & Dan
135 South LaSalle, Suite 3705
Chicago, Illinois 60603
(312) 641-6777

                                             i
Case 19-01576      Doc 7     Filed 01/24/19 Entered 01/24/19 13:46:48   Desc Main
                                Document    Page 2 of 4



                                      SERVICE LIST

Served Via ECF
Patrick S. Layng
Office of the United States Trustee
219 S. Dearborn Street
Room 873
Chicago, IL 60604

Laborers Pension & Welfare Fund
Attn: Katherine C. Mosenson
111 Jackson Blvd, Ste. 1415
Chicago, IL 60604

Served Via email
ross@elanar.com
Elanar Construction Co.
6620 Belmont Ave.
Chicago, IL 60634
Attn: Ross Burns, President

james.newbold@illinois.gov
Illinois Department of Revenue
c/o James D. Newbold
Office of the Illinois Atty. Genl.
100 W. Randolph St., 13th Fl.
Chicago, IL 60601

Served Via Facsimile
Fax No. 312-469-6135
Internal Revenue Service
c/o: Michael Kelly
United States Attorney’s Office
219 S. Dearborn St., Ste. 500
Chicago, IL 60604

Fax No. 800-321-4494
John Deere Financial
PO Box 650215
Dallas, TX 75265-0215

Served Via First Class U.S. Mail
Deere Credit, Inc.
PO Box 650215
Dallas TX 75265-0215



                                           ii
Case 19-01576       Doc 7    Filed 01/24/19 Entered 01/24/19 13:46:48            Desc Main
                                Document    Page 3 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

In Re:                                      ) Chapter 11
                                            )
Elanar Construction Co.,                    )
                                            ) Judge Timothy A. Barnes
Debtor/Debtor-in-Possession.                )
                                            ) Case No. 19-01576

  MOTION OF DEBTOR FOR EXTENSION OF TIME TO FILE SCHEDULES
             AND STATEMENT OF FINANCIAL AFFAIRS

         Elanar Construction Co., Debtor/Debtor-in-Possession (“Debtor”), by and through

its attorneys, makes its Motion for Extension of Time to File Schedules and Statement of

Financial Affairs; and in support thereof, states as follows:

         1.     On January 18, 2019, the Debtor filed its voluntary petition for relief

under Chapter 11 of the Bankruptcy Code (“Petition Date”).

         2.     The Debtor is operating its business and managing its financial affairs as

debtor-in-possession.

         3.     No trustee, examiner or committee of unsecured creditors has been

appointed to serve in this reorganization case.

         4.     Pursuant to Rule 1007 of the Federal Rules of Bankruptcy Procedure, the

Debtor has until February 1, 2019 to file its Schedules and Statement of Financial Affairs.

         5.     The Debtor is in the process of gathering all of the information necessary

to complete its Schedules and Statement of Financial Affairs, but requires additional time

to complete them.




                                              1
Case 19-01576       Doc 7    Filed 01/24/19 Entered 01/24/19 13:46:48           Desc Main
                                Document    Page 4 of 4



       6.      The Debtor requests that this Court enter an Order granting an extension

of time for the Debtor to file its Schedules and Statement of Financial Affairs from

February 1, 2019 to February 15, 2019.

       7.      This Motion is not being brought to cause undue delay and no party will

be prejudiced by granting of the requested extension.

       8.      No prior extensions have been requested by the Debtor.

       WHEREFORE, Elanar Construction Co., Debtor/Debtor-in-Possession, prays for

the entry of an order as follows:

               A)      extending the time by which the Debtor must file its Schedules

and Statement of Financial Affairs from February 1, 2019 to February 15, 2019; and

               B)      for such other relief as this Court deems just.

                                                      Respectfully submitted,

                                                      Elanar Construction Co.,
                                                      Debtor/Debtor-in-Possession,

                                              By:     /s/Arthur G. Simon
                                                       One of its attorneys
Attorneys for Debtor
Arthur G. Simon (Atty. No. 03124481)
David L. Kane (Atty No. 6277758)
Crane, Simon, Clar & Dan
135 South LaSalle, Suite 3705
Chicago, Illinois 60603
W:\AGS\Elanar Construction\Ext Time File Scheds.MOT.doc




                                             2
